MEMORANDUM **
Appellant appeals from his guilty-plea conviction and 108-month sentence for conspiracy to possess with intent to distribute 5 kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), appellant’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Appellant has filed a pro se supplemental brief, the government has filed motion to dismiss in light of a comprehensive appeal waiver, and appellant has filed a statement opposing the motion.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). In light of the valid appeal waiver, the government’s motion to dismiss is GRANTED. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.